Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 1of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

Wickes MW Alistee .

(Enter the full name of the "CT

; IV 21 0696 HE

(Court Cledk will insert will insert case number)
, E@ hn ) (aus 4 .

a4

(2) See Se a A 7 an AV) 3

 

 

JUL 12 2021

(3) .
‘ CARMELITA REEDER SHINN, CLERK

(Enter the full name of each defendant. Attach U.S. DIST. COURT, WESTERN DIST. OKLA,
additional sheets as necessary.) BORK erury

PRO SE PRISONER CIVIL RIGHTS COMPLAINT

 

Initial Instructions

L. You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet.

2. You must provide a full name for each defendant and describe where that
defendant resides or can be located.

5. You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50
' administrative fee). The complaint will not be considered filed until the Clerk receives
the $400 fee or you are granted permission to proceed in forma pauperis.

5. If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3. -

Rev. 10/20/2015
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 2 of 13

° If the court grants your request, the $50 administrative fee will not be
assessed and your total filing fee will be $350.

e You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance
from your prison accounts over time.

e These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7. The Court will review your complaint before deciding whether to authorize
service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § .
1997e(c)(1). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.

8. If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

I. Jurisdiction is asserted pursuant to:
42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
generally apply to state prisoners), or

____ Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to

federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these
below:

 

 

 

Rev. 10/20/2015
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 3 of 13

II. State whether you are a:
____ Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
/\_ Pretrial detainee
___ Immigration detainee
___Civilly committed detainee

___ Other (please explain)

 

I. Previous Federal Civil Actions or Appeals

List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

1. Prior Civil Action/Appeal No. 1

a. Parties to previous lawsuit:

 

 

 

 

 

 

 

Plaintiff(s):
Defendant(s): L
y_|
b. Court and docket number: | \ | \
c. Approximate date of filing: | \ 4+ \
d. Issues raised: \ \

 

Ti

 

 

e. Disposition (for example: Did you win? Was the case dismissed? Was
summary judgment entered against you? Is the case still pending? Did you

appeal?):
f. Approximate date of disposition: \S

If there is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

 

 

 

+r

Rev. 10/20/2015
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 4 of 13

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant
in the caption (the heading) of this complaint.

1. Plaintiff

 

Name and any aliases:

_ Address: LOI S. [7 Sheek, Duncan pO LES 83
Inmate No..: | MN A

2. Defendant No. 1

Name and official position: Ce é f i athe)

 

Place of employment and/or residence:_.

 

How is this person sued? (_ ) official capacity, ( ) individual capacity, ( )
both

3, Defendant No. 2

Name and official position: / {>

F
Place of employment and/or residence: y | F

How is this person sued? (_) official capacity, ( ) individual capacity, ( )
both
If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

 

 

Rev. 10/20/2015
Case 5:21-cv-O0696-HE Document 1.‘ Filed 07/12/21 Page 5 of 13.

Seek ee arches |

 

| ae \ales, McA lb ster |
oe , AK Alt =< Nn DSSictal

 

 

U ; = bods Tn) widuedl Copuurty

 

) leghens a ps
A) Secs jhe daa ef Melsuanes
lw SW Gecer |
— Denn, OK. -/ 5S 33
8) Tower Machner (Da) Adria steaster)
O\ S. UA Street , .
Ymans INS f bos
5) ace oF OK) ahong

D) Loctnie Seiss (ADA).
Dv S$. [ft Syeeet

 

 

Dune , DV 73533 :
) aye PRLS 5 { DA)
oD) § \yrh Het |
Dunn, INS [GESS =.
4 Jucn-\sey Health

FS Kaen LNU
by. P {th Syeeest
Duncan , DVS 2/252
B) Missy - LAV __
Vist 5.7 te Shree
Deni , DC 73533

 

abs
Case 5:21-cv- 00696- HE Document1 Filed 07/12/21 Page 6 of 13

ae ee * Vasties

 

 

Ll) Diskeiek Cour _ 2
A) Dudge tr Granary (Judge)
01 5 [ Sreet

 

 

unten, DI 73533

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 7 of 13

Vv. Cause of Action

Instructions

1. Provide a short and plain statement of each claim.

Describe the facts that are the basis for your claim.

You can generally only sue defendants who were’ directly involved in

. barming you. Describe how each defendant violated your rights, giving

dates and places.

Explain how you were hurt and the extent of your injuries.

2. You are not required to cite case law.

Describe the constitutional or statutory rights you believe the defendant(s)
violated.

At this stage in the proceedings, you do not need to cite or discuss any case
law.

3. You are not required to attach exhibits.

If you do attach exhibits, you should refer to the exhibits in the statement of
your claim and explain why you included them.

4, Be aware of the requirement that you exhaust prison grievance procedures before
filing your lawsuit.

If the evidence shows that you did not fully comply with an available
prison grievance process prior to filing this lawsuit, the court may dismiss
the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. §
1997e(a).

Every claim you raise must be exhausted in the appropriate manner.

5. Be aware of any statute of limitations.

Rev. 10/20/2015

If you are suing about events that happened in the past, your case may be
subject to dismissal under the statute of limitations. For example, for many
civil rights claims, an action must be brought within two years from the
date when the plaintiff knew or had reason to know of the i injury that is the
basis for the claim.
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 8 of 13

6. Do not include claims relating to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

e If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own
claim.

1, Claim 1:
(1) List the right that you believe was violated:

C NI an
Se Pita

 

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this

particular claim.)

 

A

[\
Kk

 

 

Rev. 10/20/2015
Case 6:21-0v-00696- HE Document1 Filed 07/12/21 reel 9 of 13

Sechn 1 ee

-( Jam _\ : Medial Malpcactice/ Dal berate, 7 Carats
5 ees |Sases~ ~LA , Mn5549- de, Jauesr Martinez,
L Jayne MulCinnes, diel. F enlth _ Stephens — as
es Swrppishoy Fecds: “7 haut hee ite Cnbit ae
of 204 “1 was: reserved Haruce pith « —
= hb Yewes pMyss & ose OL it Cowd CbsaSe AF bake |
Ay Cy ect he dras lecsding h & hfe hme oe sorp lou
| Sub Cesing DSARPR2p3) eae. wee Gfttste) bn) Come th Stephens
County” jou), Ms Jamil banda wen Hiamire fo0 Fee
Lbeee Lada) puss Beary hl! back Oe paaire. aE bp No Indabe
oe Ay iia 2 Con uaamed: Sleschag in YMA 202) %
zy “eos Nlucse Saseq “LAS JM 529 LAda Pract
LIDAID Cun but af Haire: Lecosase ib (osts B 6,00
hk _itioat, nd of pocl<er. es nohified boner Mactinez ba
AGIA 20 ind — OS du E2021 14 Wwerhas of The
Loqsequenses vf wnssed poses, He has uct” (sponded. “The
Nueses ide fed decker het Tearn- Keg Lasert Suppl
Fee ony howe (ure nothing fy rachsacte Or
_Cure the Perdis Hea. tH Oileome, bOI 2.w2 ) LIOS
ng Leese ose aad as te Stachos hs CPEs | fate
Sonphlens. ot Aldecective fal HS, “thas IS nolan at
phy Mends oy A Pee-Ve 6) Detainee under the ad a
_)4 wih Ven, Jar} 5
Sto , Apeeshte coe. DeSictence Ofte urtenns ble-
rthale Fabby trirnaal Charges, a
-Roief Kehstéo : ae LAURE DDU ; Mssy- LAMA: 25 ,DD0.W)
poe 7

 

 

 
          
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 10 of 13

= Sechin St yn era ms

“ler [Men [reat [sw Obv, ov AMD Karpicadl. = Lae ts
bad) SufFering over Marner: f SO, on0.00 ; CLS MaKe
h HD, pob.op ~ Stephens ( ausac fe |, Obb, bul) aD ‘Residue! c
Costs Health Lace | Vos any Suffering: (KKesduals /oashtute
GS SM pplemecta! pladins sug aduust Sects. af Cle Latin ie

 

 

 

 

Aes Divers. “Vaditerence

Defeducts: Gen Gelnane Cottnn Sess. Seson Hreles.
Scapetiog ake Da 26 TUN 202 | a filed a Wgtn foc
ale in. Chroma Cpe. 1 20z1- fF asl Tee the

pce ding Dudge Tb Ave. on OK Gon)" oc a
nak ae dhe dpe oT. De-tasled a I story of my
Disease —Apraie Gilrhs tap Ve predicatn Cost Se
He last Jase date of Ib7u2021. T- nmyved for
Hea. Shh es ats tr pussipl Permanent
a Reged iu Lf fects (see atlcned). aus LS ow Ob IL 2001

 

 

4b bude. Ty prustect yoy ad ain _bualins fe ge
G5. tras. igavra) m4 O Patan. ie DA JAPA Jas Of
Lh els Ne loctnif Sess have Aa Ob hight . L164
Cele! parweedinss Lstth the hee. £50 safe wt

Defendants. re aate Dor {2 sponded fo 15 or |
Thu Loostrtutes Peli beraste So iF CLONE Pe a

Violation of Ms Lawl Ra snts, |
Melek Reguss-ted’t Ke brednaf: b Soy, bvov we Concha»)
6

 

 
Case 5:21-cv-00696-HE Document 1 Filed 07/12/21 Page 11 of 13

StchinD 58 ~ CKams

 

 

 

ao Hi Ky 50D, DDD. Does } Ge. ore Hh Dp, On. Ov
Sete of A\Slalaens: 5 [, 00D, av. 49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 12 of 13

(3) List the supporting facts:

 

N

LER
WT

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

 

 

 

 

 

 

 

 

A

 

 

2. Claim U1:
(1) List the right that you believe was violated:

 

N [\

\ | fey

UT

 

 

 

 

L

(2) List the defendant(s) to this claim: (Ifyou have sued more than one
defendant, specify each person or entity that is a defendant for this

particular claim.) ~

 

anne
\\ A

O

 

 

 

 

 

Rev. 10/20/2015
Case 5:21-cv-00696-HE Document1 Filed 07/12/21 Page 13 of 13

(3) List the supporting facts:

 

 

 

 

Ur

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

 

 

\ A

\VA

Wy

 

 

 

 

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

VI. —— Declarations

I declare under penalty of perjury that the foregoing is true and correct.

O)JUL202|

Date

 

I further declare under penalty of perjury that I placed this complaint in the
prison’s legal mail system, with the correct postage attached, on the yh day of

July 2024 . :

Nicleales Mcllche CO 67 JUL 2062)
laintit Date

ff’s signature

 

 

Rev. 10/20/2015
